EXHIBIT 10.2
 
STANDSTILL AND FORBEARANCE AGREEMENT
 
This Standstill and Forbearance Agreement (this “Agreement”) is made and entered
into as of July 29, 2009 by and among (a) Advanced Cell Technologies, Inc., a
Delaware corporation (“ACTC” or the “Company”) and (b) the senior noteholders
identified on the signature pages hereof (each, a “Lender”, and collectively the
“Lenders”).
 
RECITALS
 
(a)           The Company and the Lenders are parties to that certain (i)
Securities Purchase Agreement, dated September 15, 2005, as amended (the
“September 2005 Purchase Agreement”) pursuant to which the Company issued to the
Lenders convertible debentures (the “September 2005 Debentures”), (ii)
Securities Purchase Agreement, dated August 30, 2006, as amended (the “August
2006 Purchase Agreement”) pursuant to which the Company issued to the Lenders
Amortizing Convertible Debentures due August 30, 2009 (the “August 2006
Debentures”), (iii) Securities Purchase Agreement, dated August 31, 2007, as
amended (the “August 2007 Purchase Agreement”) pursuant to which the Company
issued to the Lenders Amortizing Senior Secured Convertible Debentures due
August 31, 2010 (the “August 2007 Debentures”) and (iv) Securities Purchase
Agreement, dated March 31, 2008, as amended (the “March 2008 Purchase Agreement”
and collectively with the September 2005 Purchase Agreement, August 2006
Purchase Agreement and August 2007 Purchase Agreement, the “Purchase
Agreements”) pursuant to which the Company issued to the Lenders Original Issue
Discount Senior Secured Convertible Debentures due March 31, 2009 (the “March
2008 Debentures” and collectively with the September 2005 Debentures, August
2006 Debentures and August 2007 Debentures, the “Debentures”). As of the date
hereof, the outstanding principal amount of the Debentures is equal to
$12,835,804.70, in the aggregate, plus continuing and accruing interest, fees
and costs under the Transaction Documents (such outstanding amount, the
“Indebtedness”).
 
(b)           The Company acknowledges that an Event of Default has occurred
under the Debentures as set forth on Schedule 1 attached hereto (the “Existing
Defaults”).  As a result of the occurrence and continuation of the Existing
Defaults, the Lenders are entitled to, among other things, immediately enforce
their rights and remedies against the Company.
 
(c)           The Company has requested that the Lenders refrain and forbear
from exercising certain rights and remedies with respect to the Indebtedness,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
NOW THEREFORE, in consideration of the premises and the mutual agreement
contained therein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
Section 1.             Definitions and Recitals.  Capitalized terms used and not
otherwise defined herein have the meanings ascribed to such terms in the
Purchase Agreement.  The above recitals shall be incorporated and construed as
part of this Agreement.

 
 

--------------------------------------------------------------------------------

 



Section 2.             Ratification and Incorporation of Purchase Agreement,
Debentures, and Related Agreements.  Except as expressly modified by this
Agreement, (a) the Company hereby acknowledges, confirms and ratifies all of the
terms and conditions set forth in, and all of its obligations under, the
Purchase Agreement, Debentures, and related Transaction Documents, which
documents are valid, binding and in full force and effect and (b) all of the
terms and conditions set forth in the foregoing Transaction Documents are legal,
valid and binding obligations and are incorporated herein by this reference as
if set forth in full herein.
 
Section 3.              Acknowledgement of Indebtedness.
 
(a)           The Company acknowledges and agrees that as of the date hereof,
the aggregate principal amount of the Indebtedness due under the Debentures is
not less than $50,613,127 (inclusive of outstanding principal amount, original
issue discount amounts and other amounts due and outstanding).   The Company
represents and agrees that it has no offset, defense, counterclaim, dispute or
disagreement of any kind or nature whatsoever with respect to the liability or
amount of such foregoing Indebtedness.
 
(b)           In addition to the amount set forth above, the Company is and
shall be liable to the Lenders for all interest accrued and accruing, fees,
costs, liquidated damages, expenses, and costs of collection (including
attorney’s fees and expenses and other amounts due under the Purchase Agreement
and other Transaction Documents) heretofore or hereafter accrued or incurred in
connection with the Indebtedness, including, without limitation, all attorney’s
fees and expenses incurred in connection with the negotiation and preparation of
this Agreement and all documents, instruments, and agreements incidental hereto,
as provided in the applicable Transaction Document; and
 
(c)           The Company hereby acknowledges and agrees that Existing Defaults
have occurred and are continuing, each of which constitutes an Event of Default
and entitles Lenders to accrue interest at the default rate of interest and to
exercise its rights and remedies under the Transaction Documents, applicable law
or otherwise.  Lenders have not waived, presently do not intend to waive and may
never waive such Existing Defaults and nothing contained herein or the
transactions contemplated hereby shall be deemed to constitute any such
waiver.  The Company hereby acknowledges and agrees that Lenders have the right
to declare the Indebtedness to be immediately due and payable under the terms of
this Agreement.
 
Section 4.              The Standstill Period.  In reliance upon the
representations, warranties and covenants of the Company contained in this
Agreement, and subject to Section 6, each Lender agrees that it will forbear
from exercising its rights and remedies.

 
2

--------------------------------------------------------------------------------

 


Section 5.              Termination of Standstill Obligations.
 
(a)           The obligation of any Lender under Section 4 hereof shall
terminate (the “Termination”) on the earliest of (i) the date, if any, on which
a petition for relief under the United States Bankruptcy Code or any similar
state or Canadian law is filed by or against the Company or any of its
subsidiaries or (ii) the date this Agreement is otherwise terminated or expires,
it being understood that the Lenders holding 67% of the then outstanding
principal amount of the Debentures shall have the right to terminate this
Agreement on 3 Business Days’ prior notice to the Company. Notwithstanding
anything in this Agreement or the Transaction Documents to the contrary, a
Lender (the “Injured Lender”) shall have the right to take action against the
Company pursuant to this Agreement or the Transaction Documents without
the  consent of any other Lender in the event that the Company defaults on a
material obligation to such Injured Lender and such treatment of the Injured
Lender is disproportionate to the treatment afforded by the Company to any other
Lender; provided that such action shall only seek a remedy to the extent
required to afford such Injured Lender equal treatment in proportion to such
other Lenders and further, prior to taking such action, written notice shall be
provided to all other Lenders.
 
(b)           Upon Termination, the agreement of Lenders to forbear shall
automatically and without further notice or action terminate and be of no force
and effect, it being understood and agreed that the effect of such Termination
will be to permit Lenders to exercise such rights and remedies hereunder, under
the Transaction Documents, or applicable law, immediately without any further
notice, passage of time or forbearance of any kind.
 
(c)           The Company agrees that all of the Indebtedness shall, if not
sooner paid, be absolutely and unconditionally due and payable in full in cash
or other immediately available funds by the Company and the Lenders on the
Termination.
 
Section 6.             Representations and Warranties.  In order to induce the
Lenders to enter into this Agreement and to forbear with respect to the Existing
Defaults in the manner provided in this Agreement, the Company represents and
warrants to the Lenders as follows:
 
(a)           Power and Authority.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.
 
(b)           Authorization of this Agreement.  The execution and delivery of
this Agreement by the Company and the performance hereunder have been duly
authorized by all necessary action, and this Agreement has been duly executed
and delivered by the Company.
 
(c)           Enforceability.  This Agreement constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.
 
(d)           No Violation or Conflict.  The execution and delivery by the
Company of this Agreement and the performance by the Company hereunder do not
and will not (i) contravene, in any respect, any provision of any law,
regulation, decree, ruling, judgment or order that is applicable to the Company
or its properties or other assets, or (ii) result in a breach of or constitute a
default under the charter, bylaws or other organizational documents of the
Company or any material agreement, indenture, lease or instrument binding upon
the Company or its properties or other assets.

 
3

--------------------------------------------------------------------------------

 


(e)           Equal Consideration.  No consideration has been offered or paid to
any person to amend or consent to a waiver, modification, forbearance or
otherwise of any provision of any of the Transaction Documents.
 
(f)           No Defaults.  Other than the Existing Defaults, no Event of
Default has occurred and is continuing as of the date hereof.
 
Section 7.             Public Disclosure.  The Company shall, on the first
business day following the date hereof, file a Form 8-K with the Commission,
reasonably acceptable to the Lenders, disclosing the material terms of the
transactions contemplated hereby.  The Company shall consult with the Lenders in
issuing any other press releases with respect to the transactions contemplated
hereby.
 
Section 8.             Effect on Transaction Documents.  Except as specifically
provided herein, all of the Transaction Documents remain in full force and
effect in accordance with their respective terms.  Nothing in this Agreement
shall extend to or affect in any way any of the rights or obligations of the
Company arising under the Transaction Documents.
 
Section 9.              Waiver of Jury Trial; Governing Law and Consent to
Jurisdiction
 
(a)           Jury Trial.  The Company makes the following waiver knowingly,
voluntarily, and intentionally, and understands that each of the Lenders, in
entering into this Agreement, is relying thereon.  THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY
CASE OR CONTROVERSY IN WHICH THE LENDERS, OR EITHER OF THEM, ARE OR BECOME A
PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE LENDERS,
OR EITHER OF THEM, OR IN WHICH THE LENDERS, OR EITHER OF THEM, IS JOINED AS A
PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF,
ANY RELATIONSHIP BETWEEN THE COMPANY OR ANY SUCH PERSON, AND THE LENDERS, OR
EITHER OF THEM.
 
(b)           Governing Law: Consent To Jurisdiction And Venue.  THIS AGREEMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS AND DECISIONS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.  COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED WITHIN THE COUNTY OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND
LENDERS PERTAINING TO THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER AGREEMENTS
OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 
4

--------------------------------------------------------------------------------

 


Section 10.            Release and Waivers.
 
(a)           Waiver of Claims by the Company.  The Company hereby acknowledges
and agrees that it has no offsets, defenses, claims, or counterclaims against
the Lenders, or either of them, or any of the Lenders’ respective officers,
directors, employees, members, managers, affiliates, attorneys, representatives,
predecessors, successors, or assigns with respect to the Indebtedness, or
otherwise, and that if the Company now has, or ever did have, any such offsets,
defenses, claims, or counterclaims against the Lenders, or either of them, or
any of the Lenders’ respective officers, directors, employees, affiliates,
attorneys, representatives, predecessors, successors, or assigns, whether known
or unknown, at law or in equity, from the beginning of the world through this
date and through the time of execution of this Agreement, all of them are hereby
expressly WAIVED, and the Company hereby RELEASES the Lenders and the Lenders’
respective officers, directors, employees, affiliates, attorneys,
representatives, predecessors, successors, and assigns from any liability
therefor.
 
(b)           Release.  In consideration of the agreements of the Lenders
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company on behalf of itself and
its successors, assigns, heirs, executor, administrator and other legal
representatives, hereby, jointly and severally, absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Lenders, successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, members, managers, agents and other representatives (the Lenders and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which the Company, or any of its officers, directors, employees,
successors, assigns, heirs, executor, administrator or other legal
representatives, as the case may be, may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Agreement, for or on account of, or in relation to, or
in any way in connection with this Agreement, as amended and supplemented
through the date hereof.
 
(c)           The Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.  The Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.

 
5

--------------------------------------------------------------------------------

 


(d)           Covenant Not to Sue.  The Company, on behalf of itself and its
successors, shareholders, assigns, heirs, executor, administrator and other
legal representatives, hereby jointly and severally, absolutely, unconditionally
and irrevocably, covenants and agrees with each Releasee that it will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
the basis of any Claim released, remised and discharged by the Company.  If the
Company or any party on its behalf violates the foregoing covenant, the Company
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.
 
Section 11.            Miscellaneous.
 
(a)           This Agreement (i) contains the entire understanding of the
parties with respect to the subject matter hereof, (ii) may not be amended
except in writing signed by all of the parties hereto, (iii) shall inure to the
benefit of the parties hereto and their respective successors and assigns, (iv)
may be executed in multiple counterparts, each of which shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
(b)           Any determination that any provision of this Agreement or any
application thereof is invalid, illegal, or unenforceable in any respect in any
instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.  Section headings used herein are for
convenience of reference only, are not part of this Agreement, and are not to be
taken into consideration in interpreting this Agreement.
 
(c)           The Company represents and warrants that it (a) has engaged
counsel and understands fully the terms of this Agreement and the consequences
of the execution and delivery of this Agreement, (b) has been afforded an
opportunity to have this Agreement reviewed by, and to discuss this Agreement
with such attorneys and other persons as the Company may wish, and (c) has
entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any person.  The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.
 
(d)           In making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.  Any party
delivering an executed counterpart of this Agreement by telefacsimile or by
e-mail delivery also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement as to
such party or any other party.

 
6

--------------------------------------------------------------------------------

 
 
(e)           Any statute of limitations applicable to any claims or causes of
action of the Lenders against the Company and its officers and directors which
have not expired as of the date of this Agreement, the running of any time under
any such statute of limitations is hereby tolled from the date hereof through
the Termination Date.
 
(f)           The Company has elected to provide all Lenders with the same terms
and form of forbearance for the convenience of the Company and not because it
was required or requested to do so by the Lenders.  The obligations of each
Lender under this forbearance, and any Transaction Document are several and not
joint with the obligations of any other Lender, and no Lender shall be
responsible in any way for the performance or non-performance of the obligations
of any other Lender under this forbearance or any Transaction Document.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Lender pursuant thereto, shall be deemed to constitute the Lenders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Lenders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
forbearance or the Transaction Documents.  Each Lender shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this forbearance or out of the other Transaction
Documents, and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.  Each Lender has been
represented by its own separate legal counsel in their review and negotiation of
this forbearance agreement and the Transaction Documents.
 
The remainder of this page is intentionally blank.  Signature page follows.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Standstill and Forbearance
Agreement as of the date first above written.



 
ADVANCED CELL TECHNOLOGIES, INC.
     
By:
     
Name:
     
Title:
 



[SIGNATURE PAGE OF LENDERS FOLLOWS]


Signature Page To Standstill And Forbearance Agreement

 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
OF LENDER TO
ACTC FORBEARANCE AGREEMENT



 
Name of Lender:
         
By:
         
Name: 
          
Title:
 



Signature Page To Standstill And Forbearance Agreement
 

--------------------------------------------------------------------------------

